DETAILED ACTION
Election/Restrictions
Applicant’s election of group I, claims 30-43 in the reply filed on 7/27/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 44-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-37, 40, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al (US Publication 20150110991).
a.	As to claims 30-34, 36, 40  Miwa discloses a laminate comprising glass sheets (4) on both sides of a resin sheet (2) adhered by an adhesive (3).  The glass sheets 4 are chamfered at the edge and comprise at least one flat surface and/or curved surface.  The glass sheet has an obtuse angle of 120 degrees, therefore the angle of inclination between the surface of the second sheet of glass would be 60 degrees.  However this reference is silent to the having the first edge surface of the second glass sheet comprising at least one region between the first and second edges of the second glass sheet such that in the at least one region the shortest distance along a straight line on the first edge surface connecting a first point on the first edge of the second glass sheet to a second point on the second edge of the glass sheet is 1.7 to 10 times the thickness.
	It would have been obvious to one of ordinary skill in the art to have modified Miwa and formed the thickness to be 1.7 to 10 times the thickness of the glass sheet because Miwa discloses that the angle of the chamfered edge can be controlled and that the edge has an obtuse angle of preferable 120 degrees which would make the straight line thicker than the thickness.  Therefore one of ordinary skill in the art would know that adjusting the angle of the chamfer would increase the durability and impact resistance of the edge to prevent it from cracking and therefore adjust the thickness of this line.

b.	As to claim 35, Miwa discloses a third edge surface portion between the first and second edge surface portions as seen in figure 5.

c.	As to claim 37, Miwa discloses that the thickness of the second sheet of glass can be .7mm

Claims 38, 41 and 43, are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al (US Publication 20150110991) in view of Meerman (US Publication 20040098946).
a.	As to claims 38, 41, and 43 Miwa renders claim 1 obvious for the reasons noted above, however this reference is silent to the specifics of the first glass laminate layer and it being movable in a window.  Miwa discloses that these glass laminates can be used within vehicles.  
b.	Meerman discloses a laminated glazing which can be used within a vehicle, wherein the glass sheet can have a compressive strength of 5 to 60 MPa with a thickness of between 1.2 to 2.5 mm which can be used as a side window.
c.	It would have been obvious to one of ordinary skill in the art and modified Miwa and the material of the glass of Meerman having a compressive strength with a thickness of between 1.2 and 2.5mm as one of ordinary skill in the art would know that it would be a suitable alternative.  See MPEP 2144.06.
Further it would have been obvious to one of ordinary skill in the art to meet the specifics of the first glass layer as Meerman discloses overlapping ranges.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al (US Publication 20150110991) and Meerman (US Publication 20040098946) in view of Cites et al (US Publication 20150314571).
a.	Miwa and Meerman render claim 30 obvious for the reasons noted above, however this reference is silent to the depth layer of the chemically strengthened glass layer.
b.	Cites teaches a depth of chemically strengthen glass to be 15 microns for vehicle laminated glazing.
c.	It would have been obvious to one of ordinary skill in the art to have modified Miwa and Meerman and formed the depth at least 15 microns as it’s a known depth for forming the chemically strengthen layer and would be suitable for vehicles. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785